Order entered April 30, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01178-CR

                           GEORGE GUO, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-00090-M

                                     ORDER

      Before the Court is appellant’s April 28, 2020 motion to withdraw and

substitute counsel. We GRANT the motion. We DIRECT the Clerk to remove

Gary Udashen and Brett Ordiway and to list Allison Clayton as retained counsel

for appellant. All future correspondence shall be sent to Allison Clayton, P.O. Box

64752, Lubbock, Texas 79464.

      Appellant’s brief is due June 1, 2020.
      We DIRECT the Clerk to send copies of this order to the Honorable Ernest

White, Presiding Judge, 194th Judicial District Court, to Gary Udashen and Brett

Ordiway, and to counsel for all parties.



                                           /s/   BILL PEDERSEN, III
                                                 JUSTICE